EXHIBIT 32 CERTIFICATION In connection with the Quarterly Report of Mobile Area Networks, Inc. (the “Company”) on Form10-Q for the period ending June 30, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, George Wimbish, Chief Executive Officer and Jerald R. Hoeft, Chief Financial Officer, of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects the financial condition and results of the Company. Date: August 10, 2012 /s/ George Wimbish George Wimbish Chief Executive Officer /s/ Jerald R. Hoeft Jerald R. Hoeft Chief Financial Officer
